 
EXHIBIT 10.6(c)
 
AMENDMENT TO
 
SMITHFIELD FOODS, INC.
1998 STOCK INCENTIVE PLAN
 
This Amendment to the Smithfield Foods, Inc. 1998 Stock Incentive Plan is made
effective August 29, 2001.
 

 
1.
 
Section 3(t) of the Plan is amended to read as follows:

 
“Performance Criteria” means any of the following areas of performance of the
Company or a Subsidiary of the Company: asset growth; pre-tax earnings; pre-tax
profits; debt to equity ratio; earnings per share; revenues; operating income;
operating costs and efficiencies; operating cash flow; net income, before or
after taxes; net income before income taxes, incentive payments and accounting
for minority interest; return on total capital, equity, revenue or assets; or
market value of the Company’s Common Stock. All Performance Criteria shall be
calculated in accordance with generally accepted accounting principles
consistently applied by the Company.